Citation Nr: 0835063	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
knee disability, rated as 30 percent disabling for the period 
prior to November 6, 2006, and the period beginning January 
1, 2008. 

2.  Entitlement to an increased disability rating for a right 
knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the claims files 
subsequently was returned to the RO in Des Moines, Iowa.


REMAND

In the February 2005 substantive appeal, the veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board.  Such a hearing has not been scheduled, and the 
veteran's request has not been withdrawn.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The veteran should be scheduled for a 
Board hearing at the Des Moines RO in 
accordance with the docket number of his 
appeal.  The veteran and his 
representative should be notified of the 
time and place to report for the scheduled 
hearing.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

						(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

